CONTINUATION: Claim 19 recites “currently amended” however, it is unclear what amendment is intended, if any at all. It is believed that no amendment was intended. 
Claim 27 is in condition for allowance. 
Applicants argue that although salicylic acid is an effective anti-dandruff agent, it is difficult to incorporate into stable compositions, especially in high amounts that the date in the specification illustrate the improved stability and demonstrate the unpredictability and difficulty associated with stabilizing high amounts of salicylic acid. None of the nine references set forth a composition containing high amounts of salicylic acid. 
Applicants argue there is no reason to carry out the 10 modifications of Patel without hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the Examiner respectfully submits that Applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The  Examiner maintains the previous position with regards to the unexpected results and  that the results are not commensurate in scope. Patel et al. disclose high amounts of anti-dandruff agent which overlap as they may be present from 0.001 to about 10 % by weight and where salicylic acid is an anti-dandruff agent taught. Applicants incorporate arguments from the remarks filed on 2/14/2022 which are addressed in the Final rejection mailed on 5/16/2022. The Examiner maintains the previous arguments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615